LatimeR, Judge
(concurring):
I concur.
Because there is a more fundamental issue in this case than that reached by my brothers, I prefer to file this concurring opinion. A majority of the board of review, after having observed that the record might give the impression that the members of the court were hand-picked by the Government, went on to quote this language from United States v Walters, 4 USCMA 617, 16 CMR 191:
“. . . In addition to the specific prohibitions, and other regulations, set forth in the Manual for Courts-Martial and in the Uniform Code, there exist certain basic principles which underlie the conduct of trials by court-martial — or any other sort *645of tribunal. Not the least of these is that the court’s actions and deliberations must not only be untainted, but must also avoid the very appearance of impurity. Cf. United States v Johnson, 318 US 189, 87 L ed 704, 63 S Ct 549; United States v Atkinson, 297 US 157, 80 L ed 555, 56 S Ct 391; Ryan v United States, supra. When such an unhappy appearance is present, proper judicial administration often requires reversive action.”
There can be no doubt about the fact that this record shows the appearance of impurity because significantly it presents a calculated selection of court members whose primary assignments at the time of this trial involved some aspect of crime prevention, detection or control. The preponderance of officers who were so employed is so great that any reader of the record would say candidly that the law of probability did not dictate the choice. Moreover, there is not the slightest reason advanced to support any claim that the necessities of the military service forced the convening authority to be so exclusive in selecting members for this court, which incidentally was impanelled for this hearing only. Of course, I have no way of knowing the reasons which motivated him in his preferment, but I can say that the record speaks with certainty that he did not choose a collective body of officers which was truly representative of the Naval services stationed in or near Honolulu, T. H. Absent some showing of necessity, when it appears from the record that one class most likely to lean in favor of the prosecution is favored above all others, there is substantial doubt thrown on the essential fairness of the selection processes. While not necessarily apropos because of the essential differences between the necessities of the civilian and military communities, the metaphorical argument made by appellate defense counsel suggests the reason why this record gives the appearance that the court was packed against the accused. In his oral presentation he substituted civilian occupations for similar military assignments and his mythical jury included an attorney general, a sheriff of a county, a chief of police of a city, an investigating agent for the state, and the warden of a penitentiary. With that analogy, I leave to the interested reader the question of whether the record reflects that sort of fairness which should be the hallmark of military justice.
The reason I develop with more specificity the generalization that the military judicial processes must be protected from abuses is because I believe an explicit legal error prejudicial to the accused which comes within the purview of that rule is shown by this record.
Article 25 (d) (2) of the Code, 10 USC § 825, provides :
“When convening a court-martial, the convening authority shall detail as members thereof such members of the armed forces as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.”
Obviously that provision gives discretion to the convening authority in his selection of members, but as in every other field of law that discretion is reviewable if abused. I have no difficulty in finding an abuse of discretion in the selection of this court and I am using the term not in the sense of intentional wrong or bad faith. Legally in this setting it means no more than that the convening authority was clearly in error and used bad judgment when he failed to take into account his over-weighting the court with officers whose judicial temperament and powers of arriving at a right decision would be influenced by a common mold which was shaped by their assignments in the same general field, namely, criminal enforce^ ment.
I recognize that if each member of this court was to be isolated from the group and tested individually for qualifications, he would not be incompetent to serve on the court. Further, I am sure that each member was intellectually honest when on voir dire examination he asserted he would well and truly try the issue on the facts presented from the witness stand. But to my mind the *646vice of the selection comes in the fact that the individual opinions of at least five members, and possibly seven, were all nurtured and fertilized in the same climate, and the zeal and fervor of one of those officers for law enforcement would in all probability be intensified by the presence of others possessing the same devotion. Of course, an accused is not entitled to be tried by individuals who have tendencies to be lenient but neither should he be judged by minions of law enforcement agencies. In that connection I might paraphrase an old saying by stating that one military policeman might not break an accused’s back, but five would. And, specifically in the case at bar, while any one of the chosen officers might not discolor the essential fairness of the trial, when five to seven are coalesced into a panel of nine, the hue turns dark. It is from that point of view I find prejudicial error, for surely this record compels the inference that bad judgment and a lack of conformance with the spirit of military justice dictated the composition of this court.
One other matter impels me to make a short observation. The record shows a practice of having a senior officer who is a qualified lawyer detailed as a permanent president of the general courts-martial assembled in this particular command. That arrangement of necessity breeds trouble and disorder. In a court of that standing the law officer must be the judge, and when rank and legal knowledge in the form of a legally qualified president are superimposed over him, the probabilities are there will be encroachment into his domain. That situation is shown by this record for, as the Chief Judge points out, the president stepped into what appeared to be a breach to rehabilitate a member after some doubts arose about his qualifications to sit. This incident alone should convince Naval authorities that the plan has potentials for harm at the trial and reversals on appeal.
For the foregoing reason, I hold the law officer erred in not granting a motion for mistrial and join my brothers in their disposition.